Citation Nr: 0010229	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-39 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
for the veteran's service-connected dysthymia from November 
12, 1991 through November 6, 1996.

2.  Entitlement to a rating in excess of 30 percent for the 
veteran's service-connected dysthymia since November 7, 1996.

3.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected arthritis of the left 
knee with limitation of motion.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1951 to July 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, granted service 
connection for a nervous condition, characterized as 
dysthymia (assessed as 30 percent disabling), and also 
granted service connection for a left knee condition, 
characterized as arthritis of the left knee with limitation 
of motion (assessed as 10 percent disabling).  Both disorders 
were determined to secondary to the veteran's service-
connected right knee disorder; the effective date of the 
grant of service connection was November 12, 1991.  The 
veteran timely perfected an appeal as to the evaluations 
assigned for each disability.  

In November 1998, the Board, in pertinent part, denied the 
veteran's claims of entitlement to increased evaluations for 
his service-connected psychiatric disorder, characterized as 
dysthymia, and for his arthritis of the left knee.  By that 
decision, the Board also: denied claims for increased ratings 
for disorders of the right knee and back; denied a claim for 
an earlier effective date for a total rating due to 
individual unemployability as a result of service-connected 
disabilities; and remanded the veteran's claims for 
entitlement to special monthly compensation pursuant to 
38 U.S.C.A. § 1114(s) and entitlement to service connection 
for arteriosclerotic cardiovascular disease as secondary to 
his service-connected orthopedic disabilities.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court).  In a June 1999 order, the Court 
granted a joint motion for remand, vacating the Board's 
decision with respect claims for increased ratings for the 
psychiatric disorder and the left knee disorder, and 
affirming the Board's decision on the remaining issues.  The 
matters remanded by the Court have since been returned to the 
Board for compliance with the terms of the joint motion.  The 
issues remanded by the Board in November 1998 remain in 
remand status, pending completion of the actions requested.  

In light of the distinction noted by the Court in the 
recently issued case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Board has recharacterized the dysthymia and left 
knee issues as involving the propriety of the initial ratings 
assigned.  Additionally, because the Board has determined 
that the record is sufficient to evaluate the veteran's 
dysthymia prior to the change in the criteria for evaluating 
psychiatric disorders, effective November 7, 1996, but that 
additional development is needed to apply the revised 
criteria, the Board has bifurcated the dysthymia issue, as 
set forth on the cover page of this decision.  The veteran's 
entitlement to a rating in excess of 30 percent for service-
connected dysthymia since November 7, 1996 is addressed in 
the REMAND following the order portion of the decision, 
below.

Over the course of his appeal, the veteran has asserted 
claims for entitlement to reimbursement for medical expenses 
associated with his joint replacement and for reimbursement 
for emergency medical expense at the Kearney Hospital.  Since 
these issues were never addressed by the agency of original 
jurisdiction, they must be referred to the RO for action 
deemed appropriate. 


FINDINGS OF FACT

1.  From November 12, 1991 through November 6, 1996, the 
veteran's psychiatric disorder, diagnosed as dysthymia, was 
manifested primarily by mood swings, a depressed affect with 
periodic spikes in symptoms, sleep pattern problems, feelings 
of hopelessness and helplessness, periodic episodes of 
weeping, anxiety, and a pessimistic outlook with a tendency 
to focus on physical impairments. 

2.  Since November 12, 1991, the veteran's left knee 
disorder, established by X-ray as degenerative joint disease, 
has been manifested by objective evidence of nor more than 
slight limitation of motion, possible mild pitting edema of 
the lower left leg, and subjective complaints of pain and 
swelling.  There is no objective evidence of ankylosis, 
locking, instability, or dislocation of the knee; or malunion 
or nonunion of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation for the 
veteran's dysthymia have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.125-
4.130, 4.132, Diagnostic Code 9405 (1996).

2.  The criteria for an initial rating higher than 10 percent 
for the veteran's left knee arthritis with limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261, 5262 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural History

The veteran began serving on active duty in January 1951.  In 
April 1951, he sustained an injury to his right knee while 
lifting a field range on a truck.  Records show that he had 
previously injured this knee in a separate incident prior to 
service.   In July 1951, he was discharged from the military 
because of the severity of the physical impairment in the 
right knee. 

In February 1955, the veteran filed a claim for service 
connection for his right knee disorder, but he failed to 
report for an examination that was subsequently scheduled in 
connection with his claim.  The RO notified him in May 1955 
that his claim was denied because of this, and that he could 
reopen his claim whenever he indicated a willingness to 
report for an examination.

On November 12, 1991, an application was received at the RO 
from the veteran requesting, in pertinent part, that his 
claim for service connection for his right knee disorder be 
reopened.  In April 1995, the Board granted service 
connection for his right knee disorder, noting that, although 
he had a right knee disorder prior to service, it was 
aggravated while he was on active duty.  In June 1995, the RO 
rated the right knee disorder as 20-percent disabling, 
effective from November 12, 1991, the date that the veteran 
filed his application to reopen his claim.  The veteran also 
filed a claim for service connection for a psychiatric 
disorder, secondary to the service-connected right knee 
disorder, in June 1995.  In April 1996, the RO granted 
service connection for a psychiatric disorder (which was 
rated as 30-percent disabling), and a left knee disorder 
(which was rated as 10-percent disabling), with both found to 
be secondary to the veteran's service-connected right knee 
disorder.  The RO also determined that these disability 
ratings were made effective from the date of his claim in 
November 1991.  As noted above, the veteran has since 
appealed to the Board for higher ratings for his service-
connected psychiatric and left knee disabilities.  The claims 
were denied by the Board in November 1998 and remanded by the 
Court in June 1999.


II.  Analysis

The veteran essentially asserts that his service-connected 
dysthymia should be evaluated as more than 30 percent 
disabling.  Additionally, he alleges that a rating in excess 
of 10 percent is warranted for his service-connected left 
knee disorder.  

The veteran's claims are "well grounded," meaning they are 
at least "plausible...or capable of substantiation." 38 
U.S.C.A. § 5107(a).  See also Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992). The Board is also satisfied that all evidence 
relevant to the claims has been properly developed, and that 
VA has fulfilled its "duty to assist" the veteran with his 
claims.

The VA utilizes a rating schedule as a guide in evaluating 
the severity of disabilities resulting from all types of 
diseases and injuries that were incurred or aggravated as a 
result of service in the military.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is 
thus essential, both in the examination and in the evaluation 
of disability, that VA consider each condition at issue in 
relation to its entire history.  See 38 C.F.R. § 4.41; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Whenever a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Furthermore, if a disability at issue is of a musculoskeletal 
nature or origin, then VA may, in addition to applying the 
regular schedular criteria, consider granting a higher rating 
for functional impairment caused by pain, weakness, excess 
fatigability, or incoordination-assuming these factors are 
not already contemplated by the governing rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

A.  Psychiatric Disorder

The only evidence of record pertaining to evaluation of the 
veteran's psychiatric condition is the report of a VA 
psychiatric conducted in January 1996.  At that time, the 
veteran reported, among other things, the injury that he 
sustained to his right knee during service and how ongoing 
symptoms, including persistent pain, have adversely affected 
his ability to work during the years since.  He also 
indicated that since the injury, the chronic pain and the 
limitation the injury placed on his employability caused him 
to suffer chronic anxiety and ongoing depression.  
Manifestations of his depression were noted to include a 
depressed affect with periodic spikes in symptoms, sleep 
pattern problems that involved intermittent awakening and 
difficulty returning to sleep, feelings of hopelessness and 
helplessness, and periodic episodes of weeping.  The veteran 
said that his symptoms have persisted since he was in the 
military, but that he had never received any treatment for 
them.  He also indicated that his marriage terminated in a 
divorce in 1979. 

The examiner noted that the veteran appeared for his 
examination on time, and that he was friendly and 
cooperative.  The veteran did not exhibit features associated 
with malingering or those associated with misrepresentation.  
It also was indicated that he was oriented to time, place, 
and person.  While his mood appeared to be stable at the time 
of the examination, he told the examiner that he experienced 
fluctuating moods, mainly associated with his depression.  He 
was able to perform serial 7s, and his number recall was 
within normal limits.  His affect was described as one of 
depression of moderate severity with mild to moderate 
anxiety.  The examiner noted that it appeared that the 
veteran's depression has had at least mild to moderate impact 
upon his normal interpersonal relationships.  The examiner 
reported that the veteran's outlook was predominantly 
pessimistic and that his focus was primarily on his physical 
impairments.  His fund of general information was reportedly 
good, and his recent memory and remote memory were noted to 
be intact.  Abstract conceptualization was reported to be 
within normal limits, and thinking was noted to be devoid of 
any psychotic process.  While circumstantiality and 
tangentially were reportedly absent, the examiner noted that 
there was some tendency to be obsessive-compulsive with focus 
on somatic problems.  As to his judgment and insight, it was 
indicated that they were essentially intact.  In summarizing 
his clinical impressions of the veteran, the examiner 
indicated that the veteran's severe right knee impairment 
limited his ability to be employed and also generated a 
chronic depression that was of at least moderate severity.  
It was noted that the veteran's depression began after the 
injury to his right knee during service, and that he would 
benefit from antidepressant medication.  The diagnosis 
included dysthymia at least moderately severe, chronic, 
service-connected, untreated.  

Based in part on these findings, the RO in April 1996 granted 
service connection for dysthymia, as secondary to the 
veteran's service-connected left knee disorder.  A 30 percent 
disability rating was assigned, effective November 12, 1991, 
under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9405.  The 
veteran appealed for a higher rating.

Effective November 7, 1996, VA revised the criteria for 
evaluating psychiatric disabilities, to include dysthymia.  
See 61 Fed. Reg. 52,695 (1996).  When a law or regulations 
change during the pendency of a veteran's appeal, the version 
most favorable to the veteran applies, absent contrary 
intent.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, as the revised regulations include any indication 
that the revised regulations are to be applied retroactively, 
the Board can only evaluate the severity of the veteran's 
PTSD prior to November 7, 1996, on the basis of the criteria 
then in effect.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997).

Prior to November 7, 1996, assessment of the severity of a 
psychoneurosis, such as dysthymia, involved consideration of 
the effect of the disorder on the veteran's ability to 
interact on both social and industrial levels, as confirmed 
by the current clinical findings.  Social inadaptability, 
however, was evaluated only as it affected or impaired 
industrial adaptability.  See 38 C.F.R. §§ 4.129, 4.132, DC 
9405, Note (1) (1996).  The principle of social and 
industrial inadaptability, which was the basic criterion for 
rating disabilities from mental disorders under the former 
provisions, contemplated those abnormalities of conduct, 
judgment and emotional reaction which affected economic 
adjustment, i.e., which produced impairment of earning 
capacity.  38 C.F.R. § 4.129 (1996).  The severity of a 
disability was based upon actual symptomatology as it 
affected social and industrial adaptability.  Two of the most 
important determinants of a disability were time lost from 
gainful work and a decrease in work efficiency.  The record 
and history of complaints were only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  The 
examiner's classification of the disease as "mild," 
"moderate," or "severe" was not determinative of the degree 
of disability, but the report in the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency would be.  38 C.F.R. § 4.130 
(1996).

Prior to November 7, 1996, dysthymia was evaluated using 
criteria from the general rating formula for psychoneurotic 
disorders.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).  
Under this formula, a 30 percent evaluation was assigned upon 
a showing of a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people; the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite social impairment.  
The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," and as 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent evaluation was assigned where an ability to 
establish or maintain effective or favorable relationships 
with people was shown to be considerably impaired, by reason 
of psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

After careful review of the pertinent medical evidence of 
record, which, for this issue, constitutes only the January 
1996 VA examination report, the Board finds the criteria for 
an initial 50 percent evaluation for dysthymia are met.  
Significantly, the report of the January 1996 examination 
reflects that the veteran's dysthymia was then manifested 
primarily by mood swings, a depressed affect with periodic 
spikes in symptoms, sleep pattern problems, feelings of 
hopelessness and helplessness, periodic episodes of weeping, 
anxiety, and a pessimistic outlook with a tendency to focus 
on physical impairments.  The examiner noted that there was 
some obssessive-compulsive tendency with focus on somatic 
complaints, and that the veteran would benefit from anti-
depressant medication.  While a Global Assessment of 
Functioning (GAF) score was not then provided, the examiner 
assessed the veteran's disability as at least moderately 
severe.  

Considering the examiner's assessment in light of the 
symptoms reported and clinical findings made on examination, 
the Board finds that the overall disability picture presented 
in January 1996 more nearly constitutes the considerable 
social and industrial impairment contemplated in the 50 
percent evaluation under the former criteria.  However, more 
severe impairment was not then shown.  The veteran's symptoms 
cannot be described as resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to result in at least severe impairment.  Indeed, at that 
time, his mood appeared stable, his fund of general 
information was good; his recent and remote memory were both 
intact; his abstract conceptualization was within normal 
limits; his thinking was devoid of psychotic process; 
circumstantiality and tangentially were absent; and his 
judgment and insight were intact.  As the disability picture 
shown in January 1996 more nearly approximates the criteria 
for the 50 percent evaluation, a higher evaluation is not 
warranted.

On the basis of the foregoing, the Board concludes that the 
criteria for an initial 50 percent evaluation, but no more, 
for dysthymia are met.  Furthermore, as the 50 percent 
evaluation represents the greatest degree of impairment shown 
from the effective date of the grant of service connection up 
to the change in the criteria for evaluating psychiatric 
disorders, there is no basis for "staged rating" during 
this initial period.  See Fenderson, 12 Vet. App. at 126. 

B.  Left Knee

The medical evidence on file pertaining to the veteran's left 
knee disorder may be summarized briefly.

A March 1992 VA examination report indicates that there were 
no complaints of problems with the left knee.  The range of 
motion of the veteran's left knee was reported to be to 90 
degrees on flexion and 180 degrees on extension.  Only a 
right knee disorder was then diagnosed.  

A May 1993 VA hospital discharge summary notes the veteran's 
reported history of bilateral hip pain and bilateral knee 
pain status post patellectomy in 1952 on the right side.  The 
veteran indicated a history of having had multiple cortisone 
shots in both hips and both knees.  It was reported that the 
veteran was managed with anti-inflammatory agents and 
ambulatory aids, and that he continued to have severe pain, 
which inhibited his ability to walk.  Radiographs reportedly 
revealed bilateral severe degenerative joint disease in both 
knees. 

A December 1995 VA X-ray report revealed left knee 
calcification of the medial meniscus and lateral meniscus, 
degenerative changes of the left knee joint with lateral 
osteophyte formation, spurring of the tibial spines and 
osteophytes of the articular surfaces of the patella.  The 
impression at that time was degenerative changes of the left 
knee joint, chondrocalcinosis.

The report of a January 1996 VA examination indicates that 
the veteran's left knee was without significant distress.  
Objective findings relating to the left lower extremity 
included only mild pitting edema of the left lower leg and 
ankle.  On examination, the VA physician indicated that there 
was no instability or subluxation.  Range of motion was 
reported as extension to 0 degrees, and flexion to 90 
degrees.  A note indicated that some limitation was secondary 
to the veteran's fat and muscularity.  The diagnosis included 
severe degenerative joint disease in the right knee and both 
hips, with milder degenerative changes in the left knee, and 
chronic swelling of both legs secondary to the veteran's 
weight and degenerative joint disease.

Thus, since November 12, 1991, the veteran's left knee 
disorder, established by X-ray as degenerative joint disease, 
has been manifested by objective evidence of nor more than 
slight limitation of motion, possible mild pitting edema of 
the lower left leg, and subjective complaints of pain and 
swelling.  

The Board notes, at the outset, that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Initially, the Board notes when the RO granted the veteran 
service connection for arthritis of the left knee with 
limitation of motion and rated the disability as 10 percent 
disabling, effective November 12, 1991, the rating decision 
reflects that the veteran's disability was initially rated 
under 38 C.F.R. § 4.71a, DC 5257-5262.  Diagnostic Code 5257 
is for rating "other" impairment of the knee, such as 
recurrent subluxation or lateral instability, and DC 5262 is 
for rating impairment of the tibia and fibula.  As discussed 
in more detail below, in this case, however, there is not 
objective showing that the veteran experiences either 
recurrent subluxation or lateral instability of the knee, and 
impairment of the tibia and fibula has not been shown.  
Rather, since the grant of service connection, the veteran 
has had a specific diagnosis for his left knee disorder 
(degenerative joint disease, or arthritis), evaluation of 
which is governed by specific diagnostic codes.  Under these 
circumstances, the veteran's service-connected knee 
disability is most appropriately rated under the provisions 
for arthritis found at DCs 5003 and 5010. 
However, in view of the veteran's assertions that a higher 
rating is in order under Diagnostic Codes 5256 and 5257-5262, 
and to give him every consideration with respect to the issue 
on appeal, the Board has also considered, alternatively, 
whether a higher initial evaluation is warranted under any 
other potentially applicable diagnostic code, to include DCs 
5256, 5257 and 5262, as well as whether the criteria for 
submission of the claim for assignment of a higher evaluation 
on an extra-schedular basis are met.    

Arthritis, established by X-ray findings, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
See 38 C.F.R. § 4.71, DC 5010 (for traumatic arthritis), 
referring to DC 5003 (for degenerative arthritis).  When, 
however, limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes (here, Diagnostic Codes 5260 and 5261), a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  For 
the purpose of rating disability from arthritis, the knees 
are considered major joints.  38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 set forth the criteria for 
evaluating limitation of flexion and extension, respectively, 
of the leg (knee).  Under these DCs, a compensable evaluation 
is warranted for flexion limited to 45 degrees or less or 
extension limited to 10 degrees or more.  The next higher, 20 
percent evaluation, is assignable for flexion limited to 30 
degrees or less, and extension limited to 15 degrees or more.  

In this case, the range of motion of the veteran's left knee 
has been from 0 degrees on extension to 90 degrees on flexion 
(expressed as extension to 90 degrees and flexion to 180 
degrees in May 1992).  While the veteran has complained of 
experiencing "severe" pain in the knee, it has not been 
noted that painful motion has been exhibited during any 
examination.  The range of motion findings represent no more 
than slight limitation of motion.  See 38 C.F.R. § 4.71, 
Plate II (establishing "standard" range of motion as from 0 
to 140 degrees).  Furthermore, they fall far short of the 
criteria needed to establish entitlement to a compensable 
evaluation on the basis of either flexion or extension.  Even 
if the probable functional loss due to pain during flare-ups 
could be assessed in terms of degrees of lost motion, there 
is no medical indication of record that such impairment would 
result in functional loss comparable to flexion limited to 45 
degrees or less, or extension limited to 10 degrees or more 
(the criteria for a compensable evaluation under Diagnostic 
Codes 5260 and 5261 respectively).  Thus, a compensable 
evaluation is not warranted under the specific provisions for 
rating limitation of motion at the knee.  

Objectively, the extension of the veteran's left knee is 
shown to be normal.  While limitation of flexion to 90 
degrees is not sufficient for a compensable rating under DC 
5260, DC 5003 prescribes that when limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each major joint or group of minor joints 
affected by limitation of motion.  Hence, the currently 
assigned 10 percent evaluation is appropriate under DCs 5003-
5010.  

The Board also has considered whether an initial rating in 
excess of 10 percent is warranted under any other potentially 
applicable diagnostic code.  However, in the absence of 
evidence of, or of disability comparable to, ankylosis, 
dislocation or removal of cartilage, or genu recurvatum, 
there is no basis for assignment of a higher evaluation under 
DCs 5256, 5258, 5259, or 5263, respectively.  

Moreover, despite the RO's initial evaluation of the claim 
under DC 5257-5262, and the veteran's assertions, the record 
does not demonstrate that the veteran suffers from recurrent 
subluxation and lateral instability (DC 5257) or impairment 
of the tibia and fibula (DC 5262).  The Board acknowledges 
that an outpatient treatment record noting that veteran 
"managed" his disability with, in part, the use of 
ambulatory aids (presumed to include a walking cane and/or 
knee brace), there is no indication that such aids were 
medically prescribed on the basis of demonstrated lateral 
instability.  Indeed, in the only medical report to 
specifically comment upon the presence or absence of 
subluxation or instability, the January 1996 examiner 
specifically noted that there was no evidence of either.  In 
the absence of any evidence of the symptomatology for which 
DCs 5257 and 5262 are utilized to evaluate, those DCs 
likewise provide no basis for a higher evaluation.  Finally, 
because instability is not shown, there also is no basis for 
assignment of separate disability evaluations for arthritis 
and instability.  See VAOPGCPREC 9-98 (Aug. 14, 1998). 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  

In view of the foregoing, the Board must conclude that the 10 
percent disability evaluation currently assigned represents 
the greatest degree of impairment since November 12, 1991, 
the effective date of the grant of service connection.  As 
such, there is no basis for "staged rating," pursuant to 
Fenderson.  Furthermore, as the preponderance of the evidence 
is against the appellant's claim, the benefit-of-the-doubt 
doctrine is not for application, and the claims must be 
denied.  See 38 U.S.CA. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

C.  Extra-schedular Consideration

The above determinations are based on the pertinent 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are, or have been at 
any period since the grant of service connection, inadequate 
to evaluate either of the veteran's disabilities, so as to 
warrant assignment of a higher evaluation on an extra-
schedular basis.  The veteran currently is receiving 
compensation benefits at the 100-percent rate (i.e., a total 
rating) on the basis of the RO's determination that he is 
unemployable due to the combined effects of his service-
connected disabilities.  However, that determination was 
based upon consideration of other disabilities in addition to 
those addressed here (specifically, cataracts, left knee, and 
left and right hip disabilities). Significantly, neither of 
the disabilities currently under consideration has been 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
either of the claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An initial 50 percent evaluation for dysthymia, from November 
12, 1991 through November 6, 1996, is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

As the initial 10 percent evaluation assigned arthritis of 
the left knee with limitation of motion was proper, the claim 
for a higher evaluation must be denied.


REMAND

The remaining issue before the Board is the question of the 
veteran's entitlement to an evaluation in excess of 50 
percent for his service-connected dysthymia since November 7, 
1996.

Under the revised criteria, a 50 percent evaluation 
contemplates reduced reliability and productivity in 
occupational and social situations due to such symptomatology 
as: flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks that occur more than once 
a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  See 38 C.F.R. § 
4.130, DC 9433 (1996 and 1999).

A 70 percent evaluation now envisions a lowered occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

Furthermore, A 100 percent evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

As noted above, where the law or regulations change after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
See Karnas, Vet. App. at 313.  See also Baker v. West, 11 
Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order).

As the January 1, 1997 Supplemental Statement of the Case 
makes clear, the RO has considered the revised criteria in 
adjudicating the veteran's claim.  However, such adjudication 
was accomplished by considering the only pertinent medical 
evidence of record, the report of the January 1996 
examination, conducted 11 months prior to the effective date 
of the revised criteria.  As also noted above, there is 
nothing in the revised regulations (or in Karnas or its 
progeny) indicating that the revised regulations are to be 
applied retroactively.  See DeSousa, 10 Vet. App. at 467.  
Under these circumstances, and to give the veteran every 
consideration with respect to the remaining issue on appeal, 
the Board finds that further psychiatric evaluation of the 
veteran, for the purposes of obtaining the report of an 
examination conducted in accordance with the DSM-IV, and 
containing findings consistent with the nomenclature of the 
revised criteria, should be accomplished.  The veteran is 
hereby advised that failure to report to such examination 
could well result in the denial of his claim.  See 38 C.F.R. 
§ 3.655 (1999).

However, prior to scheduling the veteran to undergo further 
evaluation, the RO should obtain and associate with the 
record all of the veteran's outstanding medical records, 
specifically from any VA facilities (deemed constructively of 
record, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), as well as 
from any other source or facility identified by the veteran.  
Such additional evidence might contain findings and 
conclusions that may be helpful in evaluating the disability 
under consideration. 

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:  

1. The RO should undertake all necessary 
development to obtain and associate with 
the claims file all of the veteran's 
outstanding psychiatric records.  This 
must specifically include all outstanding 
records from any VA facility were the 
veteran has received treatment, and any 
other facility or source identified by 
the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  After any and all records received 
pursuant to the above-requested 
development are associated with the 
claims file, the veteran should undergo 
psychiatric evaluation to ascertain the 
current severity of his dysthymia.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND. 
Any and all indicated studies and tests 
(to include psychological testing) deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail.  

Regarding the latter, the examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF score.  If more than 
one psychiatric disorder is diagnosed, 
the examiner should indicate the 
percentage or portion of the score 
representing impairment due to the 
service-connected disorder.  The examiner 
should also offer an assessment as to the 
extent to which the veteran's dysthymia 
affects his ability to obtain or retain 
substantially gainful employment. 

All examination findings, along with the 
complete rationale for each conclusion 
reached or opinion expressed should be 
set forth in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After reviewing this record and 
conducting any additional development as 
may be logically indicated as a result of 
this review, or by any further 
communication received from the veteran, 
the RO should enter its determination as 
to whether, since November 7, 1996, a 
rating in excess of 50 percent is 
warranted for dysthymia.  Such should be 
accomplished in light of all relevant 
evidence of record and all pertinent 
legal authority.  In doing so, the RO 
should consider the claim under both the 
former and revised applicable, and apply 
the more favorable result, if any.  The 
RO should also consider whether staged 
rating, pursuant to the Fenderson case, 
cited to above, is warranted.  The RO 
should also apply the provisions of 
38 C.F.R. § 3.655, as appropriate.  

5.  Unless the benefits are granted to 
the veteran's satisfaction, the RO should 
issue to the veteran and his 
representative an appropriate SSOC (to 
include citation to any legal authority 
not previously provided) and afford them 
the appropriate opportunity to respond an 
opportunity to respond with additional 
evidence/ argument, before the case is 
returned to the Board for further review.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 


- 18 -


